CARSON, Judge.
The defendant moved for judgment as of nonsuit at the close of the State’s evidence and again at the close of all the evidence. The only assignment of error brought forward on this appeal is whether the court committed error in not allowing the nonsuit.
In considering the evidence on the question of nonsuit, we have repeatedly held that the evidence must be construed in the light most favorable to the State. State v. McNeil, 280 N.C. 159, 185 S.E. 2d 156 (1971); State v. Bronson, 10 N.C. App. 638, 179 S.E. 2d 823 (1971). Without regard for the corroborating and conflicting evidence presented by the State and by the defendant, the statement of the prosecuting witness, if believed, is sufficient to establish all the elements of rape and the lesser included offenses. Considering her testimony in the light most favorable to the State and giving the State the benefit of all the logical inferences therefrom, it is abundantly clear that the matter should have been presented to the jury. The jury obviously believed the prosecuting witness and disbelieved the defendant.
No error.
Chief Judge Brock and Judge Morris concur.